ALLOWANCE
Claims 1-3, 5-6, 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements as claimed. In particular, the prior art of record teaches the use of a bed, surgical arm and a surgical guide which determines if an instrument passing through it is authorized (see the rejection to claim 4 in the final rejection mailed 12/7/2020) but the prior art of record fails to teach the surgical guide further comprises a shutter comprising a piston controlled by a solenoid to allow the instrument to be fed through the surgical guide, as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        9 March 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771